Case 9:20-cv-00129-DWM Document 17 Filed 04/07/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

NANCY TALBOT and HARRY CV 20—129-M—-DWM
RICHARDS,

Plaintiffs,

ORDER
VS.

UNITED STATES DEPARTMENT
OF AGRICULTURE, FOREST
SERVICE,

Defendant.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),
IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

DATED this / day of April, 2021.

(

  
